PER CURIAM:
Grady C. Irvin, Jr. appointed counsel for Willie Latimer, Jr., has filed a renewed motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merits of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s renewed motion to withdraw is GRANTED, and Latimer’s conviction and sentence are AFFIRMED.